Citation Nr: 0332223	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied entitlement to accrued 
benefits. 

FINDINGS OF FACT

No claim for VA benefits was pending at the time of the 
veteran's death.


CONCLUSION OF LAW

The appellant's claim of entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.    Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  The VCAA requires VA to provide the claimant with 
notice of what information or evidence is to be provided by 
the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim and the reasons the 
claim was denied as set forth in the January 2002 RO decision 
letter and the August 2002 Statement of the Case (SOC) issued 
by a Decision Review Officer.  The SOC provided the appellant 
with notice of all laws and regulations pertinent to the 
claim-including the law and implementing regulations of the 
VCAA.  

The appellant was not provided with further written notice of 
the delegation of responsibility between VA and the appellant 
in procuring the evidence relevant to her claim.  No concerns 
raised in Quartuccio are presented under the facts of this 
case.  Generally, in accrued benefits claims, only evidence 
contained in the claims file at the time of the payee's death 
is reviewed.  There are exceptions in situations where 
evidence in the claims file alludes to additional evidence 
and where logical inferences may be made from the information 
in the claims file at the date of death.  In addition, 'in 
the claims file' may include evidence considered to be 
constructively in the claims file, such as service department 
and VA records.  None of the foregoing exceptions, however, 
are implicated in the instant appeal.  As there is no need to 
develop evidence, there is nothing of which to notify the 
appellant.  For that reason, the Board will not remand the 
appellant's claim to cure the procedural defect.  To remand 
the claim would serve no useful purpose and further delay 
resolution of the appellant's claim.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994);  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Based on the foregoing, the Board also finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  Accordingly, the Board 
will proceed with appellate review.
	

II.  Entitlement to Accrued Benefits

The appellant contends that she is entitled to accrued 
benefits based on a claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
that was pending with VA prior to the veteran's death on June 
[redacted], 2000.  The appellant also contends that she is entitled 
to accrued benefits based on medical expenses she incurred as 
"caregiver" to the veteran for seven years until his death.
The appellant timely filed her claim in January 2001, which 
is within one year after the date of the veteran's death.  38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R.        § 3.1000(c) 
(2003). 

At the time of the veteran's death, service connection was in 
effect for post operative amoebic hepatic abscess with 
incisional hernia and scars of the left wrist.  The last 
claim for benefits the veteran filed prior to his death was 
in April 1998.  At that time, the veteran sought special 
monthly pension benefits based on the need for regular aid 
and attendance or at the housebound rate.  By a July 1998 
rating decision, the RO denied the claim based on the 
veteran's failure to report for the VA examination scheduled 
in connection with the claim.  In a notice of decision letter 
dated in July 1998, the RO advised the veteran of the 
decision on the claim and included a copy of the rating 
decision.  The RO advised the veteran that it would 
reconsider the veteran's claim when he was able to report for 
a VA examination.  The claims file shows that VA received no 
further communications from the veteran.  

In July 2000, the veteran's daughter (J.S.H.) filed a claim 
for service connection of the cause of the veteran's death, 
as well as claims for entitlement to dependency and indemnity 
compensation under 38 U.S.C. § 1318 and eligibility to 
dependents' educational assistance.  By a January 2001 rating 
decision, the RO denied all three claims.  The veteran's 
daughter did not appeal the denial of the claims.  The claims 
file also shows that the veteran's daughter apparently 
handled the burial expenses through VA (VA Form 21-530, 
Application for Burial Benefits, received in July 2000).  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. 3.1000(a) (2003).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  The Federal Circuit noted that "a consequence 
of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, 
the surviving spouse has no claim upon which to derive his or 
her own application." Id. at 1300.  

For the purpose of administering veterans' benefits, the term 
"surviving spouse" means a person of the opposite sex who 
was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran, and after September 19, 
1962, lived with another person and held himself or herself 
out openly to the public to be the spouse of such other 
person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2003).  Marriage means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 C.F.R.          § 3.1(j) (2003).  

The appellant acknowledges that she was not married to the 
veteran.  Instead, she maintains that she was the common law 
wife of the veteran and is therefore entitled to the same 
rights as a surviving spouse.  The State of Oregon, however, 
does not recognize common-law marriages.  Or. Rev. Stat. § 
106.150 (2001 & Supp. 2002).  Therefore, the appellant is not 
the veteran's "surviving spouse" as that term is defined in 
veterans' law and regulations.  Moreover, the claims file is 
absent any evidence that the veteran had a claim pending for 
any VA benefits at the time of his death, including a claim 
for special monthly pension benefits or a claim for 
reimbursement of unauthorized medical expenses.  Accordingly, 
there is no legal basis to the appellant's claim for payment 
of accrued benefits.  

The Board notes that if an individual files a claim for 
accrued benefits, but is not the veteran's spouse, child, or 
dependent parent, this individual may be entitled to accrued 
benefits if he/she paid any expenses incurred with the 
payee's last sickness and burial.  38 U.S.C.A. § 5121(a)(5) 
(West 2002); 38 C.F.R. § 3.1000(a)(4) (2003).  There, 
however, were no benefits that remained unpaid at the time of 
the veteran's death, so there are no accrued benefits from 
which reimbursement for last medical expenses could be drawn.  
Id.  As the law, and not the evidence, is dispositive in this 
case, entitlement to payment of accrued benefits is denied 
due to the absence of legal merit.  See Sabonis, 6 Vet. App. 
at 430.
 

ORDER

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



